Name: Council Regulation (EEC) No 3628/84 of 19 December 1984 extending beyond 31 December 1984 the arrangements applicable to trade with the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/6 Official Journal of the European Communities 22. 12. 84 COUNCIL REGULATION (EEC) No 3628/84 of 19 December 1984 extending beyond 31 December 1984 the arrangements applicable to trade with the Republic of Cyprus THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3700/83 ('), as last amended by Regulation (EEC) No 1 833/84 (2), has extended the arrangements applicable to trade with the Republic of Cyprus until 31 December 1984 ; Whereas the conditions justifying this extension still exist ; whereas the period of validity of the said Regu ­ lations should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3700/83, '31 December 1984' is hereby replaced by '30 June 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Council The President J. BRUTON (  ) OJ No L 369, 30 . 12. 1983, p . 1 . (z) OJ No L 172, 30 . 6 . 1984, p. 5 .